Citation Nr: 1438228	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical, thoracic and lumbar spine disabilities.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for sensory axonal neuropathy of the right ulnar nerve.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in July 2014, but failed to report for it.  Accordingly, the Board considers his request for a hearing to be withdrawn.

The issues of increased ratings for each lower extremity and sensory axonal neuropathy of the right ulnar nerve are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  An unappealed May 2008 rating decision concluded new and material evidence had not been received to reopen the Veteran's claim of service connection for bilateral hearing loss.  This was based essentially on a finding there was no showing that a bilateral hearing loss was related to service.

2.  Evidence received since the May 2008 rating decision does not tend to show the Veteran has a bilateral hearing loss that is related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating the claim.

3.  An unappealed May 2008 rating decision denied the Veteran's claim of service connection for cervical, thoracic and lumbar spine disabilities, based essentially on a finding there was no showing that such disability was related to service.

4.  Evidence received since the May 2008 rating decision does not tend to show the Veteran has cervical, thoracic or lumbar spine disabilities that are related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for such disability; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  New and material evidence has not been received, and the claim of service connection for cervical, thoracic and lumbar spine disabilities may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Letters dated November 2009 and February 2010 provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, to include Social Security Administration records, have been secured.  Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	New and material evidence 

Historically, service connection for bilateral hearing loss was originally denied by unappealed rating decision in March 1994; the Veteran was notified of this determination.  Service connection for bilateral hearing loss and cervical, thoracic and lumbar spine disabilities was denied by an unappealed rating decision in May 2008; the Veteran was notified of this determination by a letter dated the following month.  The Board notes that the March 2010 rating decision and the April 2011 statement of the case did not list the proper dates of the previous rating decisions that denied service connection for bilateral hearing loss.  However, the correct reasoning was cited.  Thus, the Board finds this is not prejudicial.

The evidence of record at the time of the May 2008 rating decision included the STRs and the post-service medical evidence.  An audiogram on the Veteran's entrance examination in March 1964 found that the puretone thresholds in the right ear were -5 (10), -10 (0), -10 (0), 0 (10) and 30 (35) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  At corresponding frequencies in the left ear, the puretone thresholds were 5 (20), -5 (5), -5 (5), -5 (5) and 10 (15).  The figures in parentheses represent the conversions of American Standard Associates values to International Standards Organization values.  An audiogram on an air crewman examination in February 1966 showed that the puretone thresholds in the right ear were 0 (15), -5 (5), -5 (5), 5 (15) and 20 (25), at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  At corresponding frequencies in the left ear, the puretone thresholds were 0 (15), 0 (10), 0 (10), 0 (10), and 5 (10).

The Veteran's STRs show that in December 1966, he complained of a strained hip.  An examination showed a muscular spasm of the low back.  It was reported he could not bend more than 30 degrees forward.  The impression was low back strain.  Medication and light duty were prescribed.  He reported he injured his back off a diving board in October 1967.  He stated his back was quite stiff that morning.  Examination showed a lumbosacral paravertebral muscle spasm.  Medication and light duty were prescribed.  He was seen two days later and it was noted there had been no relief.  Heat, medication, light duty and a bed board were prescribed.  On the service separation examination in November 1967, the spine was evaluated as normal.  Whispered voice and spoken voice hearing tests were 15/15, bilaterally.  An audiogram was not conducted.  

On June 1975 VA general medical examination, the Veteran had no complaints relating to hearing loss or the spine.  

On December 1991 VA examination, a hearing loss was not noted on clinical evaluation.  There was no limitation of joint movement on examination of the musculoskeletal system.  No pertinent diagnosis was made.  

On January 1994 VA audiometric examination, the Veteran complained of a hearing loss since 1965, which he associated exposure to jets.  Following an audiometric examination, the diagnosis was moderate sensorineural hearing loss in both ears.  

VA outpatient treatment records show the Veteran was seen in May 1994 and complained of back pain for many years.  X-rays revealed minimal joint space narrowing.  The impression was chronic low back pain.  Later that month, he reported back pain of four years duration.  

Social Security Administration records show the Veteran was seen at a private facility in October 1991 for unrelated complaints.  An examination showed no paracervical tenderness.  All movements were normal.  No paravertebral tenderness or spasm was present.  Forward flexion was to 80 degrees.  Straight leg raising was negative.  When seen in December 1998, it was noted he had arthritis for six to seven years and degenerative disc disease of the lower back for six to seven years.  

A March 1994 rating decision denied service connection for hearing loss.  It was noted the STRs did not show a hearing loss, and the Veteran's sensorineural hearing loss was not present within one year of his discharge from service.  A May 2008 rating decision concluded new and material evidence had not been received, and the claim of service connection for hearing loss remained denied.  It was also determined that service connection for a disability of the cervical, thoracic and lumbar spine was not warranted.  It was noted that while the STRs showed treatment for back complaints, the condition resolved, and no residuals were present on the service separation examination.  There was no medical evidence of a history of continued treatment for such condition.

Evidence received subsequent to the May 2008 rating decision includes VA medical records primarily reflecting treatment for unrelated conditions.  The records show a past medical history of low back pain.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain listed chronic diseases (to include arthritis and sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and SNHL).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

To the extent there are recent medical records reflecting a history of back pain, such records are new since they were not previously of record.  For newly submitted evidence to be material in such circumstances, it would have to tend to show that the Veteran has a bilateral hearing loss or a back disability that is related to service.  No such evidence has been submitted.  

The Veteran continues to assert that his bilateral hearing loss is related to in-service noise exposure.  He also argues that he has cervical, thoracic and lumbar spine disabilities that are related to service.  Such allegations are merely a continuation of the arguments he made in conjunction with his previous claims.  He has not provided any medical evidence suggesting his hearing loss of spine disorder is related to service.  A hearing loss disability was not noted during service or for many years after service, nor was a chronic back disability.  This is inconsistent with his assertions that such disabilities are related to service.  As noted above, he had no complaints pertaining to hearing loss or the spine on VA examinations in June 1975 and December 1991.  

No additional evidence received since the last prior final decision in these matters bears on the matter of demonstrating the Veteran has hearing loss disability or a disability of the cervical, thoracic or lumbar spine that is related to service.  The current treatment records contain no information bearing on these matters.  The additional evidence does not pertain to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss or cervical, thoracic or lumbar spine disabilities.  Accordingly, the additional evidence does not raise a reasonable probability of substantiating the claims and is not material.  Therefore, the claims may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

The appeal to reopen a claim of service connection for a cervical, thoracic or lumbar spine disability is denied.



REMAND

The Veteran seeks an increased rating for peripheral neuropathy of each lower extremity and for sensory axonal neuropathy of the right ulnar nerve.    The most recent VA examination to evaluate these disabilities was in January 2010, more than four years ago.  In light of the Veteran's claims his disabilities have increased in severity, and the length of the intervening period, a contemporaneous examination to assess the disabilities is necessary.  

It was noted during the January 2010 VA examination that the Veteran underwent an ulnar nerve transposition in October 2009.  The records of this procedure have not been associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for peripheral neuropathy of either lower extremity or sensory axonal neuropathy of the right ulnar nerve, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any (and all) private providers.  The Veteran should be requested to provide the requisite information concerning the right ulnar nerve transposition in October 2009.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the RO should arrange for a neurological examination of the Veteran to determine the current severity of peripheral neuropathy of each lower extremity and sensory axonal neuropathy of the right ulnar nerve.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


